Exhibit 10.1

February 11, 2011

Eric Brown

Chemin de la Croisette 12C

Nyon, Switzerland 1260

Dear Eric:

In accordance with the Secondment Agreement between Transocean Offshore
Deepwater Drilling Inc. (“TODDI”), and Transocean Management Ltd. (the
“Company”), you have notified the Company that you have elected to terminate
your employment as of August 31, 2011. TODDI desires to secure your services in
a consulting capacity following your termination of employment, and you have
agreed to provide these services. In connection therewith, the Company, TODDI
and you agree to the terms of this agreement (“Agreement”) as set forth below.
All references in this Agreement to “Transocean” shall mean the Company, TODDI
and Transocean Ltd.

 

1. CONSULTING ARRANGEMENT

You will resign as an officer, director and employee of Transocean Ltd. and its
affiliates, as applicable, effective August 31, 2011 (the “Resignation Date”).
Thereafter, you will be engaged by TODDI as a consultant from September 1, 2011
until the earlier of any termination under Section 5 herein, or September 1,
2012 (the “Consulting Period”).

 

2. CONSULTING FEES

During the Consulting Period, you will receive a monthly consulting fee of
$41,666.67. You will be entitled to reimbursement for your reasonable
out-of-pocket expenses incurred in the course of your performance of the
consulting services.

 

3. DUTIES

Subject to Paragraph 4, below, during the Consulting Period you agree to be on
call with reasonable notice at reasonable times to work on special projects as
selected by TODDI, including, but not limited to, legal support for the
management of the litigation effort surrounding the Macondo well incident. You
acknowledge that during the Consulting Period you will be an “independent
contractor” and nothing in this Agreement is intended nor shall be construed to
create an employer/employee relationship during that time. You will have no
authority to act as an agent of TODDI or its affiliates, including Transocean
Ltd., and you shall not represent to the contrary to any person. Although TODDI
may specify the tasks to be performed by you and may control and direct you in
that regard, TODDI shall not control or direct you as to the details or means by
which such tasks are accomplished.



--------------------------------------------------------------------------------

4. OTHER EMPLOYMENT

You will continue to be bound as a consultant with the standards of conduct
required of consultants including but not limited to Transocean’s Code of
Business Conduct and Ethics, Transocean’s Insider Trading and Confidential
Information Policy, and Transocean’s Code of Integrity. Transocean understands
that you may seek employment or consulting opportunities with its customers,
competitors or suppliers and consents to such provided that you continue to
preserve Transocean’s confidential information. Notwithstanding the foregoing,
in the event you seek a position as an employee, consultant or member of the
board of directors of a company directly involved in the litigation surrounding
the Macondo well incident, written consent by the Chief Executive Officer of
Transocean Ltd. will be required. TODDI agrees to structure your consulting
services so as not to unreasonably conflict or interfere with any future
employment or consulting work.

 

5. TERMINATION

The Company or TODDI, as applicable, may terminate this Agreement only for “good
cause” upon ten (10) business days written notice of any breach and your failure
to promptly cure such breach. Good cause shall mean material breach of the
obligations set forth in Paragraphs 1, 3, 4, 11, 12, 13 or 14 of this Agreement.
You may voluntarily terminate your employment prior to August 31, 2011, and may
voluntarily terminate the consulting arrangement during the Consulting Period at
any time with written notice to TODDI. The benefits set forth below in Sections
6 and 7 are contingent upon your continued service through the Resignation Date,
unless terminated earlier by the Company or TODDI, as applicable, without “good
cause.” In the event that TODDI or the Company, as applicable, terminates your
employment prior to the Resignation Date without “good cause”, then in addition
to the benefits set forth below in Sections 6 and 7 you shall be entitled to
salary as if an employee up to the Resignation Date.

 

6. SEVERANCE PAY

Within thirty days after your termination of service as an employee you shall
receive a lump sum cash payment equal to $500,000.00, subject to your continued
employment until the Resignation Date or your earlier termination by the Company
or TODDI, as applicable, for any reason other than “good cause”.

 

7. BENEFITS

The terms set forth in the memorandum dated December 19, 2008, from the Company
to you regarding the benefits and compensation to be provided to you as a result
of your transfer to Switzerland are hereby cancelled as of April 1, 2011 but
subject to the terms of the memorandum attached hereto which shall govern the
benefits and compensation to be provided to you as of the new assignment date
for employment with TODDI. Subject to your continued employment through the
earlier of the Resignation Date or your termination by the Company, or TODDI, as
applicable, without “good cause” (such earlier date the “Termination Date”), you
will participate in Transocean benefits as set

 

-2-



--------------------------------------------------------------------------------

forth below. Your participation is further subject to the terms and conditions
of each individual plan pursuant to any elections made by you. In addition, your
participation is subject to any of the benefit plans being amended, changed or
terminated by Transocean at its sole discretion.

 

  (A) BONUS

You will participate in Transocean’s Performance Award and Cash Bonus Plan for
calendar year 2011 through the Resignation Date. Your bonus opportunity is 75%
of your actual base salary earnings for January through the Resignation Date.
Payment, if any as determined by the Executive Compensation Committee of the
Board of Directors, will be made in early 2012 at the same time the bonus award
is paid to active employees.

You will not be eligible to participate in any subsequent bonus plan.

 

  (B) LONG TERM INCENTIVE AWARDS

You will not receive additional awards under Transocean’s Long Term Incentive
Plan (“LTIP”). Provided that you do not terminate your employment prior to the
Termination Date for any reason, (i) all deferred unit awards, contingent
deferred unit awards and stock option awards previously granted to you under the
LTIP will be treated as if Transocean terminated your employment for its
convenience (“Convenience of the Company”) on the Termination Date, (ii) all
oustanding stock options will remain exercisable until the “Expiration Date” (as
defined in the applicable option award agreement), and (iii) all contingent
deferred units (“CDUs”) will be pro-rated as if your employment had continued to
the Resignation Date. If you voluntarily terminate your employment prior to the
Termination Date, your outstanding awards shall be governed by the terms of the
applicable award letters. For the avoidance of doubt, the following provides
detail regarding the award treatment assuming you remain employed through the
Resignation Date:

 

Grant

Date

   Target CDUs
Awarded      Pro-rata
portion
retained on
8/31/11*      Earned at end of
performance
cycle*  

2/12/2009

     14,808         13,091         TBD   

2/18/2010

     8,585         4,557         TBD   

 

*

As a result of a termination of employment for the “Convenience of the Company,”
you receive a pro-rata portion of outstanding CDUs. The pro-rata portion of the
CDUs is determined by multiplying the number of CDUs which would have otherwise
been earned had your employment not been terminated by a fraction, the numerator
of which is the number of calendar days of employment during the performance
cycle after the grant date and the denominator of which is the total number of
calendar days in the performance cycle after the grant date.

 

-3-



--------------------------------------------------------------------------------

 

The determination of the vested awards will be made within the first 60 days of
2012 for the 2/12/09 award and 2013 for the 2/18/10 award, and the distribution
of the vested portion of the award will be made on March 15, 2012 and 2013,
respectively.

 

Grant

Date

   Deferred Units
Awarded     

Scheduled to vest
before 8/31/11

   To accelerate
at  Termination
Date  

2/18/2010

     8,013       2,671 (to vest on 2/18/2011)      5,342   

 

Grant Date

   NQ
Option
Award
Amount      Exercise
Price     

Scheduled
to vest
before
8/31/11

   Accelerated
vesting at
Termination
Date      Exercise
Period
Ends*  

7/9/08

     16,637       $ 144.32       16,637      0         7/9/2018   

2/12/09

     30,545       $ 60.19       20,363 (10,182 to vest on 2/12/11)      10,182
        2/12/2019   

2/18/10

     17,688       $ 83.32       5,896 (to vest on 2/18/11)      11,792        
2/18/2020 * 

 

* The exercise period for the 2008 and 2009 stock option grants will be
automatically extended to the applicable Expiration Date pursuant to the terms
of the awards as a result of your eligibility for early retirement treatment;
the term of the 2010 stock option award will also be extended to the applicable
Expiration Date.

You should review the applicable award letters as to specific treatment of your
awards.

 

  (C) U.S. SAVINGS PLAN

Following the Termination Date, you will no longer be able to participate in the
U.S. Savings Plan. The payment of your benefit under the U.S. Savings Plan will
be made in accordance with the applicable terms of that plan based on the date
of your termination of employment.

 

-4-



--------------------------------------------------------------------------------

  (D) U.S. RETIREMENT PLAN

Following the Termination Date, you will no longer be able to participate in the
U.S. Retirement Plan. The payment of your benefit under the U.S. Retirement Plan
will be made in accordance with the applicable terms of that plan based on the
date of your termination of employment.

 

  (E) PENSION EQUALIZATION AND SUPPLEMENTAL SAVINGS PLANS

Following your Termination Date, you will receive a lump sum payment of your
accrued benefit under the Pension Equalization Plan and Supplemental Savings
Plan, and your participation will cease as of the Termination Date; provided,
however, that your benefit under each plan shall be calculated as if you had
remained eligible to participate in the Pension Equalization Plan and the
Supplemental Savings Plan through the Resignation Date with benefits accrued
under those plans in lieu of the benefits you would have accrued under the U.S.
Retirement Plan and the U.S. Savings Plan from the Termination Date through the
Resignation Date. You will receive this payment in accordance with the payment
timing provisions of the Pension Equalization and Supplemental Savings Plans,
including the provisions applicable to “specified employees” pursuant to
Section 409A.

 

  (F) WELFARE BENEFITS

You shall continue to receive Transocean’s group medical insurance benefits at
the expense of the Company or TODDI, as applicable, until the Resignation Date,
which date shall be the “qualifying event” date under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”). If you timely elect to
continue your group medical insurance benefits under COBRA following such date,
you will not be eligible for benefits under Transocean’s retiree health plans.
If you waive your right to continue to receive Transocean’s group medical
insurance benefits under COBRA (by failing to elect COBRA by the applicable
deadline), then as of the Resignation Date, TODDI and the Company acknowledge
that you will have met the requirements for coverage under Transocean’s retiree
health plans, as and to the extent such plans are in effect from time to time,
with the proviso that if you secure other employment, such retiree health
coverage will be secondary to any coverage by such other employer. As a
condition to coverage, you will be required to pay the retiree cost of the
retiree health plan in which you participate, in accordance with the terms of
the retiree health plan as determined by Transocean.

 

  (G) SHORT TERM DISABILITY (Sick Pay)

Immediately following the Termination Date, you will no longer be eligible for
sick pay under Transocean’s medical leave of absence policies.

 

-5-



--------------------------------------------------------------------------------

  (H) LONG TERM DISABILITY

Immediately following the Termination Date, you will no longer be eligible for
long term disability coverage.

 

  (I) VACATION

You will receive a lump sum payment no later than October 15, 2011 for any
earned, unused vacation accrued through the Termination Date. No vacation will
accrue after the Termination Date.

 

  (J) REPATRIATION

On or before September 1, 2011, you and your qualified dependents will be
repatriated to the United States and you will be reimbursed for reasonable and
documented repatriation costs pursuant to Transocean policy as set forth in the
attached memorandum

 

  (K) SEVERANCE

You will not be eligible to participate in any severance plan or arrangement
established by Transocean and you agree that you will have no right to claim a
benefit under any severance plan or arrangement.

 

  (L) OTHER PERQUISITES

Any other benefits or perquisites not listed above or otherwise limited and not
afforded consultants of TODDI, including without limitation, housing allowance
and transportation allowance, will cease as of the Resignation Date.

 

8. WAIVER AND RELEASE

In exchange for this Agreement you agree, on behalf of yourself, your heirs,
relations, successors, executors, administrators, assigns, agents,
representatives, attorneys, and anyone acting on your behalf as follows:

You irrevocably and unconditionally release, acquit, and forever discharge the
Company, TODDI, Transocean Ltd., and their predecessors, successors, parent and
affiliated companies (collectively, the “Transocean Group”), and its and their
past and present officers, directors, attorneys, insurers, agents, servants,
suppliers, representatives, employees, affiliates, subsidiaries, parent
companies, partners, predecessors and successors in interest, assigns and
benefit plans (except with respect to vested benefits under such plans), and any
other persons or firms for whom the Transocean Group could be legally
responsible (collectively, “Released Parties”), from any and all claims,
liabilities or causes of action, whether known or now unknown to you, arising
from or related in any way to your employment or termination of your employment
with the Transocean Group and/or any of the Released Parties and occurring
through the date you sign and return this Agreement.

 

-6-



--------------------------------------------------------------------------------

You acknowledge that this Agreement is your knowing and voluntary waiver of all
rights or claims arising before you accept and return this Agreement, as
indicated below. You understand and agreed that your waiver includes, but is not
limited to, all waivable charges, complaints, claims, liabilities, actions,
suits, rights, demands, costs, losses, damages or debts of any nature,
including, but not limited to, claims arising under Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Texas
Commission on Human Rights Act; the Americans with Disabilities Act; the Age
Discrimination in Employment Act, as amended; the Older Worker Benefit
Protection Act; the Family and Medical Leave Act of 1993; the Texas Workers’
Compensation Act; the Texas Labor Code; the Employee Retirement Income Security
Act of 1974, as amended; all state and federal statutes and regulations; and the
common law, whether based in law or equity, in tort or contract. You further
acknowledge and agree that your waiver of rights or claims is in exchange for
valuable payments and other promises in addition to anything of value to which
you are already entitled.

You further acknowledge and agree that the Transocean Group has no obligation to
reemploy, rehire or recall you, and promise that you shall not apply for
re-employment with the Transocean Group.

 

9. REVOCATION

Under the Age Discrimination in Employment Act of 1967, as amended, you have
seven (7) days after execution of this Agreement to rescind this Agreement. You
understand that the effectiveness of this Agreement is conditional on your
executing this Agreement and your not taking any action to revoke this Agreement
during the seven day revocation period. If you exercise your right and revoke
this Agreement, then this Agreement will not become effective.

 

10. SECONDMENT AGREEMENT

TODDI and the Company agree that the terms of the Secondment Agreement will
continue in effect until April 1, 2011 unless earlier terminated in accordance
with the terms of paragraph 4 or 5 of the Secondment Agreement, and following
the termination of the Secondment Agreement you shall be an employee of TODDI.

 

11. MISCELLANEOUS

You warrant, acknowledge and agree that:

 

  a. Your acceptance of this Agreement is completely voluntary;

 

  b. You have had the opportunity to consider this Agreement for twenty-one
(21) days (or until 4 March 2011), though you understand that you may accept
sooner than 21 days if you choose;

 

  c. You are hereby being advised in writing by Transocean to consult with an
attorney regarding the terms of this Agreement before accepting;

 

-7-



--------------------------------------------------------------------------------

  d. If you accept this Agreement, you have 7 days following the execution of
this Agreement to revoke your acceptance;

 

  e. This Agreement shall not become effective or enforceable until the 7-day
revocation period has expired;

 

  f. You are receiving under this Agreement consideration of value in addition
to anything to which you are already entitled;

 

  g. You do not waive any claims or rights that may arise after the date you
sign and return this Agreement.

 

  h. You understand that this Agreement includes a release and waiver of all
claims, known and unknown, past or present;

 

  i. You are fully competent to execute this Agreement, which you understand to
be a binding contract;

 

  j. You accept this Agreement including the waiver and release of your own free
will, after having a reasonable period of time to review, study and deliberate
regarding its meaning and effect, and without reliance on any representation of
any kind or character not specifically included in writing in the Agreement;

 

  k. You understand that TODDI and the Company are relying upon the truthfulness
of the statements you make in the Agreement and you understand that TODDI and
the Company would not enter into this Agreement if you did not make each of the
representations and promises contained in the Agreement.

 

12. COOPERATION

Following your termination of employment, you agree to reasonably cooperate with
and make yourself available on a continuing basis to the Transocean Group and
their representatives and legal advisors in connection with any matters in which
you are or were involved during your employment with the Transocean Group or any
existing or future claims, investigations, administrative proceedings, lawsuits
and other legal and business matters as reasonably requested by the Transocean
Group. You also agree to promptly send the General Counsel, Transocean Ltd.
copies of all correspondence (for example, but not limited to, subpoenas)
received by you in connection with any such matters involving or relating to the
Transocean Group, unless you are expressly prohibited by law from so doing. You
agree not to cooperate voluntarily in any third party claims against the
Transocean Group. You agree that nothing in this Agreement restricts your
ability to appropriately respond to a subpoena or other request from the
Government or regulators. TODDI agrees to reimburse you for your reasonable
out-of-pocket expenses incurred in connection with the performance of your
obligations under this section. Nothing in this Agreement shall act as a release
or waiver by you of any rights of defense or indemnification which would
otherwise be afforded to you under the Articles of Association of Transocean
Ltd. or the similar governing documents of any affiliate of Transocean Ltd., or
any rights of defense or indemnification afforded to you

 

-8-



--------------------------------------------------------------------------------

under the indemnification agreement previously entered into between you and
Transocean Ltd., or any rights of defense or indemnification which would be
afforded to you under any director or officer liability or other insurance
policy maintained by Transocean Ltd., the Company, TODDI or any of their
affiliates.

 

13. NON-DISPARAGEMENT

You agree not to disparage the Transocean Group, the Transocean Group’s
officers, directors, employees, shareholders and agents, affiliates and
subsidiaries in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that you will respond
accurately and fully to any question, inquiry or request for information when
required by legal process or applicable law.

 

14. NON-SOLICITATION OF EMPLOYEES

You agree that during the term of your employment under this Agreement and for a
period of two years following any termination under Section 5 herein, you will
not either directly or indirectly solicit, induce, recruit or encourage any of
the Transocean Group’s employees to leave their employment, or take away such
employees, or attempt to solicit, induce, recruit, encourage, take away or hire
employees of the Transocean Group, either for yourself or any other person or
entity.

 

15. ENFORCEMENT OF AGREEMENT

No waiver or nonaction with respect to any breach by the other party of any
provision of this Agreement, nor the waiver or nonaction with respect to any
breach of the provisions of similar agreements with other employees or
consultants shall be construed to be a waiver of any succeeding breach of such
provision, or as a waiver of the provision itself. Should any provisions hereof
be held to be invalid or wholly or partially unenforceable, such holdings shall
not invalidate or void the remainder of this Agreement. Portions held to be
invalid or unenforceable shall be revised and reduced in scope so as to be valid
and enforceable, or, if such is not possible, then such portion shall be deemed
to have been wholly excluded with the same force and effect as if they had never
been included herein.

 

16. CHOICE OF LAW

This Agreement shall be interpreted and construed in accordance with and shall
be governed by the laws of the State of Texas, notwithstanding any conflicts of
law principles which may refer to the laws of any other jurisdiction.

 

17. NOTICES.

Notices provided for in Paragraph 5 of this Agreement shall be in writing and
shall either be personally delivered by hand or sent by: (i) Certified Mail,
Return Receipt Requested, postage prepaid, properly packaged, addressed and
deposited in the United States Postal System; (ii) via facsimile transmission or
electronic mail if the receiver acknowledges receipt; or (iii) via Federal
Express or other expedited delivery service provided that

 

-9-



--------------------------------------------------------------------------------

acknowledgment of receipt is received and retained by the deliverer and
furnished to the sender. Notices to you by TODDI or the Company shall be
delivered to the last address you have filed, in writing, with TODDI or the
Company, and notices by you shall be delivered to Transocean, c/o Mr. Ian Clark,
Vice President, Human Resources, Chemin de Blandonnet 10, CH-1214 Vernier,
Switzerland.

 

18. TAXES.

You understand and agree (i) Transocean will not withhold on your behalf any
sums for income tax, unemployment insurance, social security, or any other
withholding pursuant to any law or requirement of any governmental body with
respect to the consulting fees paid under Section 2, and (ii) all of such
payments, withholdings, and benefits, if any, are your sole responsibility.

 

19. ASSIGNMENT

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and any successors or assigns of TODDI or the
Company.

 

20. SECTION 409A.

The Agreement is intended to comply with the provisions of Section 409A of the
Code and applicable Treasury authorities (“Section 409A”) and, wherever
possible, shall be construed and interpreted to ensure that any payments that
may be paid, distributed provided, reimbursed, deferred or settled under this
Agreement will not be subject to any additional taxation under Section 409A.
This Section 19 does not create an obligation on the part of Company or TODDI to
modify the Agreement in the future and does not guarantee that the amounts or
benefits owed under the Agreement will not be subject to interest and penalties
under Code Section 409A. Notwithstanding any provision of the Agreement to the
contrary, the following provisions shall apply for purposes of complying with
Section 409A:

(i) Pursuant to the applicable standards regarding termination from employment
for purposes of Section 409A and the applicable Treasury Regulations under
1.409A-1(h)(1)(ii), you and TODDI and the Company acknowledge that you will have
a separation from service as of the Resignation Date for purposes of determining
the timing of payment of deferred compensation to which you are entitled as of
that date.

(ii) Each of the payments due to you under Section 2 and Section 6 of this
Agreement are designated as separate payments for purposes of Section 409A and
the short-term deferral rules under Treasury Regulation
Section 1.409A-1(b)(4)(i)(F). As a result, payments under Section 2 and
Section 6 that are by their terms scheduled to be made on or before March 15,
2012 are exempt from the requirements of Code Section 409A under the separation
pay and short-term deferral exemption provisions. Continued medical benefits are
intended to satisfy the exemption for medical expense reimbursements under
Treasury Regulation Section 1.409A-1(b)(9)(v)(B).

 

-10-



--------------------------------------------------------------------------------

TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.

 

/s/ John Briscoe

   

February 11, 2011

    Date

TRANSOCEAN MANAGEMENT LTD.

 

/s/ Ian Clark

   

February 11, 2011

    Date

ACCEPTANCE OF AGREEMENT BY EMPLOYEE

After having the opportunity to consider this Agreement for up to twenty-one
(21) days, I hereby accept this Agreement and agree to be bound by the terms and
conditions stated in it.

Accepted this 11th day of February, 2011.

 

/s/ Eric Brown

Eric Brown

 

-11-